OFFICE   OF   THE   ATTORNEY     GENERAL      OF   TEXAS
                                    AUSTIN
Q-    c. MANN
-a-




      Bonorrblo Z, f. Cumin&m
      Countq Audi tar
      wavmro County
      Corrleanr, Toxar

      Dear Slrr



                                                       rftrr   obll-




                                             oteh/ a bond imur in
                                             nd all boadr lm mu
                                             olleotlon   Oz delln-
                                             being oolleoted    taxer
                                             II6fundb o ndlooount       or
                                             a eb o o drlra fully
                                                            re-
                                         laoto  on them delin-
                                         dlted to the lnterert
                            nd bood aooount, or ny lt ba
                            e aohools looal ulntenanoo   tuad

                        n a sahool dlstriet has ntlrrd   all
                      s and there lr a balanoo l&t in the
           b a rl%nuit,
                  d       mar it bo tnnsierred   to tha loo&l
           malntenanoe aoeount,   and if so, by what prooed-
           urelw
Ecoorablr   t.   T. Cunnlngbm, page 58




         “At  the time 0r tha laauanoa 0r aala bond8
     and eaoh yaar tharuiter,     so long as any o?
     aald bon48 are outstanding      tha said oourt
     shall 1s~~ a bond tax rlthjn      tha limits  hare-
     in rpeolfied,   to pay tha Interaat     on said bonds
     and r*deam earn at amaturity. The rate of mob
     tax ahall be determIned by the tmataea        of the
     alatrlot   and oountr superintendent     and oertlrled
     by the oounty superintendant      to the oommlsalon-
     era’ oourt and said oourt shall lerr the tax at
     said rate until l ohange la raoonrmendad by bald
     aohool or? loera.*
         Be also oall to your attention Artlole           87S4, Seotlon
1, wherein lt la provided that oammon aohool           dlatrlots  are
a uth o r ized     an a d valortea tax
            to 1 e.v                                        one do lla r
                                             no t to lx o *ed
on the one hundred dollars’        valuation   o? taxabla property a?
the dlatrlot    ?or the rurther malntenanaa O? pub110 ?rea
:;t$t:     and the ereOtiOn   and equipment o? aohool buIldIn6s
             Ssotlon 2, In aubatanoe,       provides that oomon
school katriota      may levy a tax not to lxoead ?I?ty cents
on the OM hundrrd dollars'         valuation    for the purohaaa,    oon-
struotlon,    repsIr or rqulpment or pub110 irae aohool build-
ings wIthIn the 1Imlta o? suah dlatrlot,            and the purchase o?
the neoeaaary altar     thareror,     auah tax to be ?or thhdparr;t
or the ourrent lntereat      on and prorlda a sinki
olant to pay the prinoipal        o? bold8 whlah said “8 Iatrlota     are-
authorized    to laaue ror suah purpoaes~          Seotlon 3, states   -
          “The amount o? amlntename    tar, together with
      tha amunt or bond tax o? any dIetriot,       ahall
      never exceed one dollar   on the ona hundrad dol-
      lars’ taluatlon  o? taxable propartf;     and I? tha
      rate or bond tax, toogether with the late o? maln-
      tenanoe tax voted in the distriot     shall at anr
      time eroeed one dollar on the on8 hundred dol-
      lars@ valuation,  suoh bond tax ahall operate to
      reduao tha palntermnoe tax to the diiiennob
      betwaen the rate or the bond tax and one dollar.”
          It will be noted that Artiole   S7S7 require8  tht   a
mf?io:ent    tax shall be lotied  to pa7 the lnter8at   and to
araate a sink&     ?uad so long aa any o? the bonds are out-
standing and unpaid.     ~ogioallr it rollowa that I? the bon48
 Ronorable   E. 1. Cunningham, pa&e ,fS




 here been ?ully paid, and no further obll~atlon      is due
 th e r eo that
             n, lu??lolont    taxes hare been levied over a
 prlcd    c? years to par auoh bonds and that l? there are
 outstanding   delinquent  taxes previously   levied ror the
 payment of said bouls, aotualll,     more tax was levied  dur-
 ing those years than was neoesaary to provide for their
 redemption.
           This being true, we think that the conoluslon            would
be sound to state that the delinquent          taxes,   ii and when
oolleoted,     oould legally  be credited     to the looal malnta-
nanoe Lund. As pointed cmt above, Artlole             2784, Seotlon S,
provides that should the rate of bond tax, together               with the
rate of malntenanoe tax, at any time lxoeed one dollar on
the one hundred dollara~ valuation,         auoh bond tax shall
operate to reduoe the smlntenenoe        tax to the dl??erenoe        be-
tween the rate o? the band tax and the sum o? one dollar,
Conversely,     ii there 18 an authorized      one dollar    levy ror
maintenanoc purposes, we think that the dlfrerenoe              between
the rate or bond tax neoeeeary and the one dollar would
operate    to Inoreaee the nalntananoe      tax available     ror   the
opra   tlon or the sohool.     In other words, auoh an amount as
1s not reoessarp     to pay the ourrbnt interest        on aAd provide
l l lnklne, rUAd aurricient to pay the prlnolpal           0r bonds out-
standlng would be available      r0r malntenanoe purposes and
oould thererore     be properly credited     to the looal nalnte-
AnnoB fund.
          Cbvloualy,   llnoe there are no bonds outstanding,       there
 la no need ror aA Interest    and sinking ?und and It wmia be-
 oome a useless   and impraotioal   operation    to pursue the oolleo-
 tlon o? delinquent   taxes with the objeot      of orediting  such as
 ware oolleoted   to an Intereat   and rlnklng rund ror aloh      there
11s no longer ang purpose.      We hare heretofore    held it to be
 the duty of the dletrlot    to l??eOt the OOlleOtlOA o? delin-
 quant taxer, whether cr not there am bonds outstanding,          ?or
 the reason tlmt to fall to oolleot      auob taxes an inequitable
 schedule or taxation would result;      thereiore,   in hanuo~y rith
 that oonoluslon we are or the ,opInIon that taxes hentorore
 levied   should be oolleoted,    aAd that when oolleoted     EUJ~legal-
 17 be credited   to the local nmlntenanoe fund.
Honorable    t.    t.   CUAAIW$UU&&a&a fi




           The statutes      authorize the levy of one dollu            on
 the one hundrrd dollua~          valuation     of property within the
dlatrlot    ?or malntenanaa of SohoolS bnd aut~rlze                 the uao
or eo muoh or this lerr es lar be neoeaaary, not axcewlln&
fifty oenta on the ona hundred dollars*               valuation,     to au-
vloe bonded debt,         Henoe, if a balanoa n0alna           in the alnk-
 14 rund arter      all bOAdS hale born retired m think auoh
rude     oan properly be tranaierrod         to   the local am11ntenamo
fUAd.     Manifestly,     suoh   Sumlo  as  wore   bllooated     to the link-
lpg fund prior       to the full payment of the bonds whioh ex-
ceeded the sum neoeeeary to pay the debt, properly should
Mre been retained for local malnten&nce purposes.                     There,
rore, id answer to your SeCOAd quertlon,               we e&vise that
after all bonds hare been retired we think the balanoe re-
mSIS.lng In a Sinking       fUnd created     for the redmmptlon of
bonds issued by a aohool dlatrlot            pursuant to Artiales
8784 and 2787 or Varnon~a Amctated Clvll Statutes,                    may
le@ly      be transferred      to tk:e looal malntcrmnoe ruti upon
proper order exeouted by officera            charged wlth reoelvlng
SAd dlaburalng      runca r0r t&r di3trlot.
          Tmstlng       that   we have fully   anawered       your inquiry,
we are

                                               Vu7    truly     yours



                                          a,-JM+--Q-
                                                   Clerenoe       f. Crone
                                                                 haalstant
CEC-a

                  ;.EF?ICVE:
                           OCT 1C, 1940


                  ATTORNEX
                         GEliERALC;FTEXAS